DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/17/2022 after final rejection of 06/10/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 17, 2022 has been entered.  The Office action on currently pending claims 1-2, 5-8, and 10-11 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1 for the reasons provided in the non-final Office action of February 14, 2022.
In the amendments filed on July 17, 2022, Applicant amended independent claim 1 such that it recites all of the limitations of previously pending dependent claims 3 and 4 (now cancelled) in order to place the instant application in condition for allowance, as noted in the non-final Office action of February 14, 2022.
Furthermore, Applicant amended the claims and specification in order to address the 112(a) New Matter rejection made in the final Office action of June 10, 2022.  The amended claims and specification are now consistent with the originally filed disclosure of December 23, 2020.  The 112(a) New Matter rejection is hereby withdrawn.
The additional cited prior art references teach other cooling arrangements that utilize a plurality of fans and an air-guiding duct/guide structure to cool a heat generating component or a cooling arrangement that uses fans and partitions to cool a heat generating component.  However, none of the additional prior art references teach a guide structure that is placed at least partially between the plurality of fans, and the guide structure having a guiding portion and an extending portion to define two sub-chambers as recited in independent claim 1.  Furthermore, Ma (US 20200081505) is still believed to be the closest prior art reference.  Absent impermissible hindsight and undo experimentation, one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would not modify the device of Ma to arrive at the device as claimed.  Therefore, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/            Primary Examiner, Art Unit 2835